— The warranties alleged do not refer to price regulations and the items for examination which refer to such regulations are neither material nor necessary to the cause of action. Order, so far as appealed from, unanimously modified by striking from items 15 and 17 of said order such part, objected to by defendants, as relates to price and price regulations, and as so modified affirmed, with $20 costs and disbursements to the appellants. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.